Case 4:21-cv-02729 Document 3 Filed on 08/20/21 in TXSD Page 1 of 7

United States Courts
Southern District of Texas

 

FILED
UNITED STATES DISTRICT COURT AUG 2 0 2021
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION Nathan Ochsner, Clerk of Court

STEPHEN J. DICKERSON, § CIVIL ACTION
ASHLEY ROBINSON, and §
NAILA JACKSON, et al § NO.

§

PLAINTIFFS §

§
V. § JURY
THE STATE OF TEXAS, §
GREGORY WAYNE ABBOTT, and § DEMANDED
THE TEXAS WORKFORCE §
COMMISSION, §

§

DEFENDANTS §
PLAINTIFFS’? MOTION FOR A TEMPORARY INJUNCTION

TO THE HONORABLE ae yor
UNITED STATES DISTRICT JUDGE:

COMES NOW THE PLAINTIFFS, and moves this Honorable Court to grant a hearing on
this Motion for a Temporary Injunction, and respectfully shows as follows:
1. Plaintiffs incorporate by reference all of the factual and substantive allegation in their
COMPLAINT as though set out here word-for-word.
2. Plaintiffs also incorporate the Affidavits of Fact attached hereto and marked “Exhibit of

3. Plaintiffs respectfully requests a hearing on this, their Motion for a Temporary Injunction
in order to prevent irreparable harm for which they have no adequate remedy.

4. Plaintiffs will prevail upon the merits when their COMPLAINT is adjudicated upon final
trial.

PRAYER
WHEREFORE, PLAINTIFFS respectfully request that this Honorable Court favorably

consider and grant this Motion for a Temporary Injunction.
Case 4:21-cv-02729 Document 3 Filed on 08/20/21 in TXSD Page 2 of 7

Respectfully submitted,

: — AT Mu

The Leraie ashington Law Firm
State-BarNo. 20901000
aise aan oe

P.O. Box 306

Bastrop, Texas 78602

Phone: (713) 385-9060

ATTORNEYS FOR PLAINTIFFS
Case 4:21-cv-02729 Document3 Filed on 08/20/21 in TXSD Page 3 of 7

EXHIBIT “A”
Case 4:21-cv-02729 Document 3 Filed on 08/20/21 in TXSD Page 4 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

STEPHEN J. DICKERSON, CIVIL ACTION

ASHLEY ROBINSON, and
NAILA JACKSON, et al NO.

PLAINTIFFS
V. JURY
THE STATE OF TEXAS,
GREGORY WAYNE ABBOTT, and
THE TEXAS WORKFORCE
COMMISSION,

DEMANDED

DEFENDANTS

AFFIDAVIT OF FACTS

BEFORE ME, the undersigned authority, personally appeared ASHLEY ROBINSON on this, the
20" day of August 2021, and after being sworn by me, did, upon OATH depose and say:

“My name is Ashley Robinson and | am eligible for and was receiving benefits from being
unemployed.

I have been cut off from the benefits I was receiving without being given an opportunity to
express how the loss of benefits affects my ability to maintain a source of income and a method to eat,
have shelter and live as a human being, as a citizen of this country.

The harm done to me is incomprehensible! No amount of future damages can possibly
compensate me for the loss of dignity, health and well-being. | will suffer without provision of assistance

to which I am entitled.”

FURTHER, AFFIANT SAYETH NOT.

 

 

 

Sui, SHEREE ROBERTS ae)
Ke Notary Public, State of Texas
*, ‘25 Comm. Expires 09-11-2024

Ge oS Notary ID 129120681

sani

8 -20-200-| SK

he

Autti,
35:

aN
*
Re}

 

 

 

 

 

 

 
Case 4:21-cv-02729 Document3 Filed on 08/20/21 in TXSD Page 5 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
STEPHEN J. DICKERSON, CIVIL ACTION
ASHLEY ROBINSON, and
NAILA JACKSON, et al NO.

PLAINTIFFS
V. JURY
THE STATE OF TEXAS,
GREGORY WAYNE ABBOTT, and
THE TEXAS WORKFORCE
COMMISSION,

DEMANDED

DEFENDANTS

AFFIDAVIT OF FACTS

BEFORE ME, the undersigned authority, personally appeared NAILA JACKSON on this, the
20'" day of August 2021, and after being sworn by me, did, upon OATH depose and say:

“My name is Naila Jackson and | am eligible for and was receiving benefits from being
unemployed.

| have been cut off from the benefits I was receiving without being given an opportunity to
express how the loss of benefits affects my ability to maintain a source of income and a method to eat,
have shelter and live as a human being, as a citizen of this country.

The harm done to me is incomprehensible! No amount of future damages can possibly

to which I am entitled.”

FURTHER, AFFIANT SAYETH NOT.

 

 

 

compensate me for the loss of dignity, health and well-being. | will suffer without provision of assistance
Nl, SHEREE ROBERTS

[ph eS Nail Jackson
(Printed/Nam
she is le 2 Notary Public, State of Texas

= Comm. Expires 09-11-2024 NOT PUBLIC IN AND¥OR

ares Notary ID 129120681 HA COUNTY, TE
he. vba

on August 20th 202). 7

  

Witla,
WN Sen AG
nd ee

=

 

 

 

 

 

 
 

 

Mm
—
oO
co
®o
oD
o
oO
Qa
Y)
~<
-
&
a
N
ee
oO
N
—
co
oO
Cc
°o
TCT
oo
iL
oO
~
Cc
®o
Ee
5
oO
oO
Q

21-cv-02729

Case 4

 
Case 4:21-cv-02729 Document 3. Filed on:08/20/21 in TXSD. Page: 7 of 7

 
